 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 1 of 28 Page ID #:1



 1 PETER L. CARR, IV (#256104)
   PCARR@THEPLCLAWGROUP.COM
 2 NA’SHAUN L. NEAL (#284280)
 3 NNEAL@THEPLCLAWGROUP.COM
   LAUREN K. MCRAE (#331296)
 4 LMCRAE@THEPLCLAWGROUP.COM
 5 PLC LAW GROUP, APC
   3756 SANTA ROSALIA DR., SUITE 326
 6 LOS ANGELES, CA 90008
 7 TELEPHONE: (310) 400-5890
   FACSIMILE: (310) 400-5895
 8 ATTORNEYS FOR PLAINTIFF PHILLIP BROOKS
 9
10                    UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12
     PHILLIP BROOKS, an individual,       Case No.:
13
14              Plaintiff,                COMPLAINT FOR:
          vs.
15                                 1. Unreasonable Seizure – Excessive
16   CITY OF PALM SPRINGS; HHC TRS     Force
     PORTSMOUTH LLC, OFFICER       2. Equal Protection Violation
17
     JACOB VALDIVIA (#16144),      3. First Amendment Retaliation
18   OFFICER GONZALEZ, OFFICER S.  4. Monell Claim
     SANDOVAL, MICHAEL WHITED, and 5. Violation of the California Bane Act
19
     DOES 1 through 10 inclusive,  6. Violation of the California Ralph
20                                     Act
21              Defendants.        7. Violation of the California Unruh
                                       Act
22                                 8. Assault & Battery
23                                 9. Negligence
                                   10. Intentional Infliction of Emotion
24                                     Distress
25                                 11. Breach of Contract
                                   12. False Arrest
26                                 13. Malicious Prosecution
27
                                          DEMAND FOR JURY TRIAL
28


                                         -1-
                                      COMPLAINT
 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 2 of 28 Page ID #:2



 1                                   INTRODUCTION
 2         This case challenges the abuse of discretion, unreasonable seizure, malicious
 3 prosecution, negligence and racial discrimination that deprived Plaintiff PHILLIP
 4 BROOKS of his federal and state rights as a registered guest of the Renaissance
 5 Hotel in the City of Palm Springs. PLAINTIFF complains of Defendants CITY
 6 OF PALM SPRINGS, RENNAISSANCE HOTEL, JACOB VALDIVIA (#16144),
 7 OFFICER GONZALEZ, OFFICER S. SANDOVAL, MICHAEL WHITED and
 8 DOES 1 through 10, inclusive, as follows:
 9                            VENUE AND JURISDICTION
10 1.      Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1334,
11 and arises under 42 U.S.C. §§ 1983 and 1988. State law claims for relief are
12 within this Court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Venue
13 is proper in this Court because the unlawful acts and practices alleged herein
14 occurred in the City of Palm Springs, California, which is within this judicial
15 district pursuant to 28 U.S.C. § 1391.
16                        CLAIMS STATUTE REQUIREMENT
17 2.      The subject incident giving rise to the instant action occurred on June 8,
18 2019. On December 5, 2019, Plaintiff filed a timely Governmental Claim for
19 Damages with the City of Palm Springs. On April 15, 2020, said claim was
20 rejected. Because Plaintiff was charged with trespass as a result of the subject
21 incident, Plaintiff’s civil claims arising from the subject incident were tolled until
22 the trespass charge was dismissed on October 28, 2019.
23                                        PARTIES
24 3.      At all times in this Complaint, Plaintiff PHILLIP BROOKS (hereinafter
25 “Mr. Brooks”) was and is a resident of the State of California in the County of Los
26 Angeles. Mr. Brooks is an African-American man.
27 4.      Defendant CITY OF PALM SPRINGS (hereinafter referred to as “CITY”)
28 is, and at all times in this Complaint was, an incorporated public entity duly


                                             -2-
                                          COMPLAINT
 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 3 of 28 Page ID #:3



 1 authorized and existing as such in and under the laws of the State of California;
 2 and at all times herein mentioned, Defendant CITY possessed the power and
 3 authority to adopt policies and prescribe rules, regulations and practices affecting
 4 the operation of the PALM SPRINGS POLICE DEPARTMENT (hereinafter
 5 referred to as “Palm Springs PD” or “PSPD”) and its tactics, methods, practices,
 6 customs and usages.
 7 5.      Defendant HHC TRS PORTSMOUTH LLC, which owns and operates the
 8 RENNAISSANCE HOTEL (hereinafter collectively referred to as “HOTEL”) is,
 9 and at all times in this Complaint was an entity incorporated in Delaware with its
10 principal place business in California.
11 6.      Defendant OFFICER JACOB VALDIVIA (#16144), is, and at all times in
12 this complaint was, an individual employed by CITY and/or its subsidiaries as a
13 police officer, acting within the course and scope of his employment and also
14 within his actual and apparent authority as a state actor or agent for CITY and at
15 the direction and supervision of CITY.
16 7.      Defendant OFFICER GONZALEZ, is, and at all times in this complaint
17 was, an individual employed by CITY and/or its subsidiaries as a police officer,
18 acting within the course and scope of his employment and also within his actual
19 and apparent authority as a state actor or agent for CITY and at the direction and
20 supervision of CITY.
21 8.      Defendant OFFICER S. SANDOVAL, is, and at all times in this complaint
22 was, an individual employed by CITY and/or its subsidiaries as a police officer,
23 acting within the course and scope of her employment and also within her actual
24 and apparent authority as a state actor or agent for CITY and at the direction and
25 supervision of CITY.
26 9.      Defendant MICHAEL WHITED is, and at all times in this complaint was,
27 an individual employed by HOTEL and/or its subsidiaries as a security manager,
28 acting within the course and scope of his employment and also within his actual


                                            -3-
                                         COMPLAINT
 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 4 of 28 Page ID #:4



 1 and apparent authority as an agent for HOTEL and at the direction and supervision
 2 of HOTEL.
 3 10.     At all relevant times mentioned herein and material hereto, the Defendant
 4 DOE 1 through 5 officers (collectively referred to as “DOE OFFICERS”)
 5 described below engaged in law enforcement as police officers, sergeants, captains,
 6 lieutenants, and/or civilian employees, agents and representatives of Defendant
 7 CITY, duly employed as police officers by the Palm Springs PD, who acted in the
 8 course and scope of their employment at all times relevant to the acts and
 9 omissions herein alleged.
10 11.     At all relevant times mentioned herein and material hereto, the Defendant
11 DOE 6 through 10 (collectively referred to as “HOTEL DOE EMPLOYEES”)
12 employees of the HOTEL, who acted in the course and scope of their employment
13 at all times relevant to the acts and omissions herein alleged.
14 12.     PLAINTIFF is informed and believes and thereon alleges that each of the
15 Defendants designated as a DOE are intentionally and negligently responsible in
16 some manner for the events and happenings herein referred to, and thereby
17 proximately caused injuries and damages as herein alleged. The true names and
18 capacities of DOES 1 through 10, inclusive, and each of them, are not now known
19 to PLAINTIFF who, therefore, sues said Defendants by such fictitious names.
20 PLAINTIFF will seek leave to amend this Complaint to show their true names and
21 capacities when same have been ascertained.
22                       FACTS COMMON TO ALL COUNTS
23 13.     Mr. Brooks is an African-American male.
24 14.     Mr. Brooks purchased the “Renaissance Hotel Package for 2” from HOTEL
25 to attend Splash House, a pool party music festival hosted at the HOTEL in June of
26 2019, for approximately $900. Mr. Brooks’ reservation at HOTEL began June 7,
27 2019 and ended June 10, 2019. The HOTEL is located at 888 E. Tahquitz Canyon,
28 Palm Springs, CA.


                                            -4-
                                         COMPLAINT
 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 5 of 28 Page ID #:5



 1 15.     At Splash House, several electronic music artists perform at the HOTEL’s
 2 pool. Splash House party-goers are encouraged to purchase alcohol, as well as bring
 3 their own alcohol to the event. During the three-day Splash House event, loud music
 4 can be heard throughout the HOTEL’s hallways day and night, and alcohol and drugs
 5 are openly consumed at the HOTEL. There are also several after parties to Splash
 6 House at the HOTEL.
 7 16.     On June 8, 2019, as Mr. Brooks was at Splash House, he realized he had
 8 misplaced his hotel room key. As a result, Mr. Brooks went to the front desk in the
 9 HOTEL’s lobby and requested a replacement room key.
10 17.     DOE 6 informed Mr. Brooks that because he didn’t have his Identification
11 card, a HOTEL security guard would need to escort Mr. Brooks to his hotel room,
12 and only upon display of his Identification card would HOTEL staff provide Mr.
13 Brooks a replacement room key. Mr. Brooks then waited for HOTEL security to
14 escort him to his hotel room.
15 18.     As Mr. Brooks waited for a security guard, two Caucasian women approached
16 the front desk and asked DOE 6 for a key to their friend’s room. DOE 6 asked the
17 two Caucasian women to provide their friend’s birthdate so that she could issue them
18 a key, and the women replied that they did not know their friend’s birthday. DOE 6
19 then asked the women to provide their friend’s phone number. After providing their
20 friend’s phone number, DOE 6 gave the two Caucasian women a key to their friend’s
21 room.
22 19.     After witnessing the difference in the way DOE 6 treated the two Caucasian
23 women, Mr. Brooks told DOE 6 that the differential treatment was racist. Mr. Brooks
24 then provided DOE 6 his phone number. However, DOE 6 told Mr. Brooks that he
25 would not receive a replacement key until providing her with his identification card.
26 At that point, Mr. Brooks requested to speak with a manager regarding DOE 6’s
27 racial discrimination against him.
28 20.     After Mr. Brooks complained to the HOTEL’s manager, DOE 7, that he felt


                                            -5-
                                         COMPLAINT
 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 6 of 28 Page ID #:6



 1 DOE 6 subjected him to racist treatment, the HOTEL manager told Mr. Brooks that
 2 he had to go.
 3 21.     Then a HOTEL security guard, DOE 8, escorted Mr. Brooks to his room. DOE
 4 8 told Mr. Brooks that he needed to pack his belongings and leave the hotel. DOE 8
 5 told Mr. Brooks there was no need to rush, because he was getting paid overtime.
 6 22.     Unbeknownst to Mr. Brooks, the HOTEL’s security manager, Defendant
 7 Michael Whited, contacted PSPD. Mr. Whited told PSPD that Mr. Brooks was
 8 intoxicated in the HOTEL’s lobby and requested police come to the HOTEL.
 9 23.     At approximately 9:57 p.m., Defendant PSPD Officers Jacob Valdivia
10 (#16144), Gonzalez and S. Sandoval, arrived at Mr. Brook’s hotel room with
11 Defendant Mr. Whited. The officers then watched Mr. Brooks finish pack his
12 belongings.
13 24.     As Mr. Brooks began to exit the room, he noticed a bottle of alcohol on the
14 table. Mr. Brooks told the officers that he was going to take a shot of liquor. The
15 officers did not object and watched Mr. Brooks poured himself a drink. Then, Mr.
16 Brooks rose his glass and stated, “Toast to the racism.”
17 25.     Immediately after, one of the Defendant officers violently tackled Mr. Brooks
18 to the ground and handcuffed him. While handcuffing Mr. Brooks, the officer
19 forcefully twisted Mr. Brooks’ wrists and fingers and told Mr. Brooks that he
20 wouldn’t “be able to shoot a basketball with this hand anymore.”
21 26.     The officers pulled Mr. Brooks up from off the floor by his wrists, causing
22 Mr. Brooks to suffer extreme pain. The officers then informed Mr. Brooks that he
23 was under arrest for trespassing.
24 27.     As the officers escorted Mr. Brooks out of the HOTEL, his shoe came off. Mr.
25 Brooks asked the officers to put his shoe back on. However, the officers refused and
26 forced Mr. Brooks to walk through the HOTEL’s lobby with only one shoe.
27 28.     Defendant Officer Valdivia then completed a Private Person’s Arrest form for
28 Mr. Brooks and Defendant Mr. Whited signed it.


                                            -6-
                                         COMPLAINT
 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 7 of 28 Page ID #:7



 1 29.     With knowledge that their reports would be used by the City of Palm Springs
 2 and Riverside County District Attorney’s (“DA”) offices to decide on whether to
 3 bring criminal charges against Mr. Brooks, Defendant Officer Valdivia then made
 4 false statements in his reports to cover the fact that Defendant Officers violated Mr.
 5 Brooks’ rights by subjecting him to excessive force and racial discrimination.
 6 30.     Defendants CITY and Defendant Officers owed Mr. Brooks non-consensual
 7 duties set forth in California Penal Code Sections 118.1 (false police report): 148.5
 8 (false report of a crime); 134 (preparing false evidence); 132 (offering false
 9 evidence); 182(1) (conspiracy to commit crime); 182(2) (conspiracy to obstruct
10 justice); 832.5 (personnel complaint investigations required); and Gov. Code § 1031
11 (duty to investigate hires).
12                               FIRST CAUSE OF ACTION
13     UNREASONABLE SEIZURE – EXCESSIVE FORCE (42 U.S.C. § 1983)
14      (Against Defendants Officer Jacob Valdivia, Officer Gonzalez, Officer S.
15                          Sandoval and DOES 1-5, inclusive)
16 31.     Plaintiff incorporates by reference each and every allegation and fact
17 contained in the preceding paragraphs of this complaint as though fully set forth
18 herein. This cause of action arises under Title 42 United states Code, §1983, wherein
19 Plaintiff seeks to redress deprivation under color of law a privilege or immunity
20 secured under the Fourth Amendment.
21 32.     As a result of the above described intentional acts and omissions of the
22 defendants,    collectively    and   individually,   Plaintiff’s   Fourth   Amendment
23 constitutional right to be free from unreasonable seizures, as applied to state actors
24 by the Fourteenth Amendment, was violated when:
25         a)    Defendant Officers violently tackled Plaintiff to the ground;
26         b)    Defendant Officers forcefully twisted Plaintiff’s wrists and fingers;
27         c)    Defendant Officers handcuffed Plaintiff;
28         d)    Defendant Officers pulled Plaintiff up from the ground by his wrists;


                                             -7-
                                          COMPLAINT
 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 8 of 28 Page ID #:8



 1                 and
 2         e)      Defendant Officers forced Plaintiff to walk through the HOTEL’s
 3                 lobby without proper attire.
 4 33.     As a result, Plaintiff endured pain and suffering, extreme mental and
 5 emotional distress, physical injuries, medical expenses, costs of suit and other
 6 pecuniary losses in an amount not yet ascertained.
 7 34.     Plaintiff was not armed, did not commit any crime, posed no risk to Defendant
 8 Officers or others in the community, and did not actively resist at any point during
 9 the interaction.
10 35.     At no time during the incident did Plaintiff verbally threaten or attempt to
11 punch, kick, or grab Defendant Officers or any other person.
12 36.     Defendant Officers’ actions thus deprived Plaintiff of his right to be free from
13 unreasonable seizures under the Fourth Amendment as applied to state actors by the
14 Fourteenth Amendment.
15 37.     Each of the Defendant Officers were both personally involved and an integral
16 participant in the violation of Mr. Brooks’ constitutional rights, because each officer
17 was aware of unlawful actions of the other officer(s), did not object to these
18 violations of Mr. Brooks’ rights, and participated in the violations by performing
19 police functions.
20 38.     The conduct of the Defendants was willful, wanton, malicious, and done with
21 reckless disregard for the rights and safety of Plaintiff and therefore warrants the
22 imposition of exemplary and punitive damages against the Defendant Officers,
23 individually.
24 39.     Plaintiff also seeks attorney fees under this claim pursuant to 42 U.S.C. §
25 1988.
26 ///
27 ///
28 ///


                                              -8-
                                           COMPLAINT
 Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 9 of 28 Page ID #:9



 1                             SECOND CAUSE OF ACTION
 2                 EQUAL PROTECTION CLAUSE (42 US.C. § 1983)
 3       (Against Defendants Officer Jacob Valdivia, Officer Gonzalez, Officer S.
 4                           Sandoval and DOES 1-5, inclusive)
 5 40.      Defendant Officers, as agents of the PSPD, an institution with a documented
 6 history, pattern, and practice of discriminating against non-white community
 7 members, have demonstrated a propensity for animus against African-American
 8 citizens.
 9 41.      Defendant Officers invidiously discriminated against Plaintiff by:
10          a.     Depriving Plaintiff of his right to be free from unreasonable seizures
11           by collectively using unreasonable force or failing to intervene during this
12           constitutional violation, as recited above, because he is African-American;
13           and
14          b.     Depriving Plaintiff of his right to be free from racial animus during
15           police contact by mocking Plaintiff as described in this complaint.
16 42.      Defendant Officers did not treat other similarly situated person in Mr. Brooks’
17 community similarly and the sole basis for their discriminatory conduct was the fact
18 Mr. Brooks is African-American.
19 43.      By virtue of the foregoing, Defendants deprived Plaintiff of (a) equal
20 protection of the law and (b) equal protection and immunities under the law, and for
21 the purpose of preventing and hindering the constituted authorities from giving and
22 securing to Plaintiff equal protection of the law and deprivation of liberty and
23 property without due process of the law.
24 44.      As a direct proximate result of the foregoing, Plaintiff has been injured as set
25 forth above.
26 45.      Plaintiff also seeks attorney fees under this claim pursuant to 42 U.S.C. §
27 1988.
28 ///


                                              -9-
                                           COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 10 of 28 Page ID #:10



 1                            THIRD CAUSE OF ACTION
 2           FIRST AMENDMENT RETALIATION (42 U.S.C. § 1983)
 3    (Against Defendants Officer Jacob Valdivia, Officer Gonzalez, Officer S.
 4                         Sandoval and DOES 1-5, inclusive)
 5 46.     Plaintiff incorporates by reference each and every allegation contained in the
 6 foregoing paragraphs, as well as any subsequent paragraphs contained in the
 7 Complaint, as if fully set forth herein.
 8 47.     All of the acts of Defendants were done under color of state law.
 9 48.     Defendants Officer Jacob Valdivia, Officer Gonzalez, Officer S. Sandoval
10 and DOES 1-5, inclusive, deprived Mr. Brooks of his rights, privileges, and
11 immunities under the First Amendment of the United States Constitution,
12 incorporated and made applicable to the states by the Fourteenth Amendment, by
13 mocking and using excessive force against Mr. Brooks to retaliate against him for
14 exercising his First Amendment rights to freedom of speech.
15 49.     Mr. Brooks engaged in constitutionally protected speech on June 8, 2019
16 when told Defendant Officers, “Toast to the racism.”
17 50.     Mr. Brooks’ protected speech and conduct was a substantial or motivating
18 factor in Defendants’ decision to retaliate. This was demonstrated by, among other
19 things, the fact that Defendants’ aforesaid conduct occurred immediately following
20 or soon after protected activities.
21 51.     As a direct and proximate result of the aforementioned unlawful acts of
22 Defendant Officers, Mr. Brooks sustained and incurred damages for physical
23 injury and pain, emotional injury and pain, mental anguish and suffering,
24 humiliation, embarrassment, as well as harm to his reputation in the community.
25 52.     Each of the Defendant Officers were both personally involved and an
26 integral participant in the violation of Mr. Brooks’ constitutional rights, because
27 each officer was aware of unlawful actions of the other officers, did not object to
28 these violations of Mr. Brooks’ rights, and participated in the violations by


                                            -10-
                                         COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 11 of 28 Page ID #:11



 1 performing police functions, including meaningful participation in the needless
 2 use of force against Mr. Brooks.
 3 53.     In doing the foregoing wrongful acts, Defendant Officers and other
 4 involved DOE Officers 1-5 each acted in reckless and callous disregard for Mr.
 5 Brooks’ constitutional rights. Each wrongful act was willful, oppressive,
 6 fraudulent, and malicious, thus warranting the award of punitive damages
 7 against each individual Defendant in an amount adequate to punish the
 8 wrongdoers and deter future similar misconduct.
 9 54.     Plaintiff also seeks attorney fees under this claim pursuant to 42 U.S.C. §
10 1988.
11                          FOURTH CAUSE OF ACTION
12 MUNICIPAL LIABILITY FOR UNLAWFUL CUSTOM AND PRACTICE
13                                  (42 U.S.C. § 1983)
14                             (Against Defendant CITY)
15 55.     Defendant CITY, is and at all times herein mentioned, has been a public
16 entity and an incorporated municipality duly authorized and existing as such in
17 and under the laws of the State of California and at all times herein mentioned,
18 Defendant CITY possessed the power and authority to adopt policies and
19 prescribe rules, regulations and practices affecting the operation of the Palm
20 Springs Police Department and its tactics, methods practices, customs and
21 usages.
22 56.     At all times herein mentioned, Defendant Officers and each of them, were
23 employees acting under the CITY and Palm Spring Police Department’s
24 direction and control, who knowingly and intentionally promulgated,
25 maintained, applied, enforced and suffered the continuation of policies, customs,
26 practices and usages in violation of the First, Fourth and Fourteenth
27 Amendments respectively to the United States Constitution, which customs,
28 policies, practices and usages at all times herein mentioned required and


                                            -11-
                                         COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 12 of 28 Page ID #:12



 1 encouraged the employment, deployment and retention of persons as peace
 2 officers who have demonstrated their brutality, dishonesty, and numerous other
 3 serious abuses of their powers as peace deputies in the employment of the CITY.
 4 57.    The unconstitutional policies, practices or customs promulgated,
 5 sanctioned or tolerated by Defendant CITY and Palm Springs PD include, but
 6 are not limited to:
 7                  a) Defendants CITY and Palm Springs PD had knowledge, prior to
 8                       and since this incident, of similar allegations of wrongful and
 9                       unlawful battery, improper tactics and corruption by Palm
10                       Springs PD employees, including the individual Defendants
11                       herein, and refused, with deliberate indifference, to enforce
12                       established administrative procedures to ensure public safety and
13                       the protection of citizens’ rights;
14                  b) Defendant CITY and Palm Springs PD refused to adequately
15                       discipline individual employees found to have committed similar
16                       acts of misconduct;
17                  c) Defendant CITY and Palm Springs PD refused to competently
18                       and impartially investigate allegations of abuse and misconduct
19                       alleged to have been committed by CITY and Palm Springs PD
20                       employees;
21                  d) Defendant CITY and Palm Springs PD reprimanded, threatened,
22                       intimidated, demoted and fired employees who reported acts of
23                       abuse by other CITY and Palm Springs PD employees;
24                  e) Defendant CITY and Palm Springs PD failed to adequately
25                       supervise the actions of employees under its control so as to
26                       avoid constitutional violations;
27                  f) Defendant CITY and Palm Springs PD failed to adequately train
28                       its employees so as to avoid constitutional violations;


                                              -12-
                                           COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 13 of 28 Page ID #:13



 1                         g) Defendant CITY and Palm Springs PD tacitly condones and
 2                             encourages a conspiracy of silence among its employees for the
 3                             purpose of concealing and furthering wrongful and illegal
 4                             conduct;
 5                         h) Defendant CITY and Palm Springs PD tacitly condones and
 6                             encourages use of excessive force on citizens;
 7                         i) Defendant CITY and Palm Springs PD tacitly condones and
 8                             encourages private individuals to effectuate warrantless citizen’s
 9                             arrests despite lacking probable cause;
10                         j) Defendant CITY and Palm Springs PD tacitly condones and
11                             encourages retaliating against citizens for exercising their rights
12                             to free speech;
13                         k) Defendant CITY and Palm Springs PD tacitly condones and
14                             encourages subjecting African-Americans to discrimination and
15                             harassment; and
16                         l) Defendant CITY and Palm Springs PD fostered and encouraged
17                             an atmosphere of lawlessness, abuse and misconduct, which by
18                             June 8, 2019, and thereafter, represented the unconstitutional
19                             policies, practices and customs of the CITY and Palm Springs
20                             PD.
21 58.       The following are a list of incidents exemplifying the aforementioned
22 policies, customs, practices and usages of Defendants CITY and PSPD:
23                         a) In March 2015, the CITY settled a wrongful death case filed
24                             by the family of Joshua Sznaider, who was violently
25                             restrained by PSPD officers1;
26                         b) In Lavenant v. City of Palm Springs2, the California Central
27
     1
        B.R.S., a minor, by and through his Guardian ad Litem Ronald Sznaider, individually, and as successor in interest
28   to the Claims of Joshua Sznaider, et al. v. City of Palm Springs, et al.; 2015 Jury Verdicts LEXIS 54668
     2
       (C.D.Cal. Aug. 8, 2018, No. EDCV 17-2267-KK) 2018 U.S.Dist.LEXIS 133912, at *11.


                                                          -13-
                                                       COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 14 of 28 Page ID #:14



 1                             District Court denied Defendants’ motion for summary
 2                             judgment as to Plaintiff’s Monell claim, finding the CITY
 3                             ratified the alleged policy encouraging the use of excessive
 4                             force;
 5                         c) In 2015, Palm Springs agreed to pay $2.6 million to settle a
 6                             wrongful death lawsuit by the family of Cpl. Allan DeVillena
 7                             II, a Marine who was shot by a police officer who dove
 8                             through the window of Mr. DeVillena’s moving car in 2012
 9                             because he suspected Mr. DeVillena was drunk;3 and
10                         d) In June of 2020, Palm Spring’s Councilwoman Grace Garner
11                             stated, “I have sat in on several community meetings where
12                             Black       residents       have      shared      experiences         of    police
13                             discrimination and harassment with our police officers.”4
14 59.       On information and belief, Defendant Officers attended training programs
15 related to anti-discrimination prior to the incident with Plaintiff.
16 60.       On information and belief, Defendant Officers attending training programs
17 related to use of force prior to the incident with Plaintiff.
18 61.       Despite receiving training designed to prevent the conduct described in
19 this Complaint, Defendant Officers violated Plaintiff’s constitutional rights as
20 described in the Complaint.
21 62.       Prior to the incident, CITY knew prior to the incident, its training program
22 was insufficient to prevent the type of conduct experience by Plaintiff but did
23 nothing to prevent the conduct.
24 63.       The aforesaid policies, customs, practices and usages described in this
25 Complaint were the moving force that caused Plaintiff to be subjected to
26 unconstitutional policing by Defendant Officers on June 8, 2019.
27   3
       Dolan, J. (2015, September 1). Palm Springs to pay $2.5 million to family of Marine shot by police. Los Angeles
     Times.
28   4
        Newell, J. (2020, June 12). Palm Springs leaders address racism, city's history during council meeting. Desert
     Sun.


                                                          -14-
                                                       COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 15 of 28 Page ID #:15



 1 64.     By reason of the aforesaid policies, customs, practices and usages,
 2 Plaintiff’s First, Fourth and Fourteenth Amendments to the United States
 3 Constitution were violated.
 4 65.     Plaintiff also seeks attorney fees under this claim pursuant to 42 U.S.C. §
 5 1988.
 6                             FIFTH CAUSE OF ACTION
 7                VIOLATION OF BANE ACT (Cal. Civil Code §52.1)
 8                                (Against All Defendants)
 9 66.     Plaintiff repeats and re-alleges each and every preceding allegation of this
10 Complaint with the same force and effect as if fully set forth herein.
11 67.     As alleged herein, Defendants Officer Jacob Valdivia, Officer Gonzalez,
12 Officer S. Sandoval and DOES 1-5, inclusive, interfered by threats, intimidation,
13 or coercion with the Plaintiff’s rights under state and federal laws and under the
14 state and federal Constitution including, without limitation, the right to be free
15 from excessive force and the right to be free from race discrimination.
16 68.     Each of the Defendant Officers were both personally involved and an
17 integral participant in the violation of Mr. Brooks’ constitutional rights, because
18 each officer was aware of unlawful actions of the other officers, did not object to
19 these violations of Mr. Brooks’ rights, and participated in the violations by
20 performing police functions, including meaningful participation in the needless
21 use of force against Mr. Brooks.
22 69.     The CITY is vicariously liable for the wrongful acts of Defendants
23 Officer Jacob Valdivia, Officer Gonzalez, Officer S. Sandoval and DOES 1-5,
24 inclusive, as peace officers, pursuant to Section 815.2(a) of the California
25 Government Code, which provides that a public entity is liable for injuries
26 caused by its employees within the scope of their employment if the employee’s
27 act would subject him or her to liability.
28 70.     As alleged herein, Defendant Michael Whited and DOES 6-10, inclusive,


                                             -15-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 16 of 28 Page ID #:16



 1 interfered by threats, intimidation, or coercion with the Plaintiff’s rights under
 2 state and federal laws and under the state and federal Constitution including,
 3 without limitation, the rights to be free from false arrest, malicious prosecution,
 4 excessive force and race discrimination.
 5 71.     The HOTEL is vicariously liable for the wrongful acts of Defendant
 6 Michael Whited and DOES 6-10, inclusive, because as described above, they are
 7 HOTEL employees and their wrongful acts were within the scope of their
 8 employment. Lisa M. v. Henry Mayo Newhall Memorial Hospital, 12 Cal.4th
 9 291, 296-297 (1995).
10 72.     The conduct of the Defendants was willful, wanton, malicious, and done
11 with reckless disregard for the rights and safety of Plaintiff and therefore
12 warrants the imposition of exemplary and punitive damages against the
13 individual Defendants.
14 73.     As a direct and legal result of Defendants’ acts and omissions, Plaintiff
15 has suffered damages, including, without limitation, pain and suffering, extreme
16 mental and emotional distress, physical injuries, medical expenses, costs of suit,
17 and other pecuniary losses in an amount not yet ascertained.
18 74.     Plaintiff also seeks attorney fees under this claim pursuant to California
19 Civil Code § 52.1 (h).
20                             SIXTH CAUSE OF ACTION
21           VIOLATION OF RALPH ACT (California Civil Code § 51.7)
22                                (Against All Defendants)
23 75.     Plaintiff repeats and re-alleges each and every preceding allegation of this
24 Complaint with the same force and effect as if fully set forth herein.
25 76.     As alleged herein, the Defendants Officer Jacob Valdivia, Officer
26 Gonzalez, Officer S. Sandoval and DOES 1-5, inclusive, committed violent acts
27 and threats of violence against the Plaintiff, an African-American, by:
28                   a) Violently tackling Plaintiff to the ground after Plaintiff


                                             -16-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 17 of 28 Page ID #:17



 1                      complained that he was being subjected to racism;
 2                   b) Forcefully twisting Plaintiff’s wrists and fingers after Plaintiff
 3                      complained that he was being subjected to racism;
 4                   c) Pulling Plaintiff from off the ground by his wrists after Plaintiff
 5                      complained that he was being subjected to racism; and
 6                   d) Threatening to disable Plaintiff from playing basketball.
 7 77.     Each of the Defendant Officers were both personally involved and an
 8 integral participant in the violation of Mr. Brooks’ constitutional rights, because
 9 each officer was aware of unlawful actions of the other officers, did not object to
10 these violations of Mr. Brooks’ rights, and participated in the violations by
11 performing police functions, including meaningful participation in the needless
12 use of force against Mr. Brooks.
13 78.     As alleged herein, Defendant Michael Whited and DOES 6-10, inclusive,
14 committed violent acts and threats of violence against the Plaintiff, an African-
15 American, by:
16                   a) Subjecting Plaintiff to false imprisonment after he
17                      complained about a HOTEL employee’s racial
18                      discrimination against him;
19                   b) Threatening to evict Plaintiff from HOTEL after he
20                      complained about a HOTEL employee’s racial
21                      discrimination against him; and
22                   c) Evicting Plaintiff from HOTEL after he complained about a
23                      HOTEL employee’s racial discrimination against him.
24 79.     In doing the aforementioned acts and threats of violence, the Defendants
25 were substantially motivated by the Plaintiff’s race.
26 80.     The CITY is vicariously liable for the wrongful acts of Defendants
27 Officer Jacob Valdivia, Officer Gonzalez, Officer S. Sandoval and DOES 1-5,
28 inclusive, as peace officers, pursuant to Section 815.2(a) of the California


                                             -17-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 18 of 28 Page ID #:18



 1 Government Code, which provides that a public entity is liable for injuries
 2 caused by its employees within the scope of their employment if the employee’s
 3 act would subject him or her to liability.
 4 81.     The HOTEL is vicariously liable for the wrongful acts of Defendant
 5 Michael Whited and DOES 6-10, inclusive, because as described above, they are
 6 HOTEL employees and their wrongful acts were within the scope of their
 7 employment. Lisa M. v. Henry Mayo Newhall Memorial Hospital, 12 Cal.4th
 8 291, 296-297 (1995).
 9 82.     The conduct of the Defendants was willful, wanton, malicious, and done
10 with reckless disregard for the rights and safety of Plaintiff and therefore
11 warrants the imposition of exemplary and punitive damages against the
12 individual Defendants.
13 83.     As a direct and legal result of the Defendants’ acts and omissions, Plaintiff
14 has suffered damages, including, without limitation, pain and suffering, extreme
15 mental and emotional distress, physical injuries, medical expenses, costs of suit,
16 and other pecuniary losses in an amount not yet ascertained.
17 84.     Plaintiff also seeks attorney fees under this claim pursuant to California
18 Civil Code § 52(b)(3).
19                            SEVETH CAUSE OF ACTION
20                VIOLATION OF UNRUH ACT (Cal. Civil Code § 51)
21     (Against Defendants HOTEL, Michael Whited and DOES 6-10, inclusive)
22 85.     Plaintiff repeats and re-alleges each and every preceding allegation of this
23 Complaint with the same force and effect as if fully set forth herein.
24 86.     “The Unruh Act was enacted to ‘create and preserve a nondiscriminatory
25 environment in California business establishments by “banishing” or
26 “eradicating” arbitrary, invidious discrimination by such establishments.’ ”
27 Flowers v. Prasad, 238 Cal.App.4th 930, 937 (2015). “Invidious discrimination
28 is the treatment of individuals in a manner that is malicious, hostile, or


                                             -18-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 19 of 28 Page ID #:19



 1 damaging.” Javorsky v. Western Athletic Clubs, Inc., 242 Cal.App.4th 1386,
 2 1404 (2015).
 3 87.     As alleged herein, Defendant Michael Whited and DOES 6-10, inclusive,
 4 subjected Plaintiff, an African-American, to invidious discrimination by:
 5                   a) Discriminating against Plaintiff by forcing him to display his
 6                      Identification card in order to receive a replacement room
 7                      key, while not requiring Caucasian women do the same;
 8                   b) Subjecting Plaintiff to false imprisonment after he
 9                      complained about a HOTEL employee’s racial
10                      discrimination against him;
11                   c) Threatening to evict Plaintiff from HOTEL after he
12                      complained about a HOTEL employee’s racial
13                      discrimination against him; and
14                   d) Evicting Plaintiff from HOTEL after he complained about a
15                      HOTEL employee’s racial discrimination against him.
16 88.     In doing the aforementioned acts, the Defendants were substantially
17 motivated by the Plaintiff’s race.
18 89.     The HOTEL is vicariously liable for the wrongful acts of Defendant
19 Michael Whited and DOES 6-10, inclusive, because as described above, they are
20 HOTEL employees and their wrongful acts were within the scope of their
21 employment. Lisa M. v. Henry Mayo Newhall Memorial Hospital, 12 Cal.4th
22 291, 296-297 (1995).
23 90.     The conduct of the Defendants was willful, wanton, malicious, and done
24 with reckless disregard for the rights and safety of Plaintiff and therefore
25 warrants the imposition of exemplary and punitive damages against the
26 individual Defendants.
27 91.     As a direct and legal result of the Defendants’ acts and omissions, Plaintiff
28 has suffered damages, including, without limitation, pain and suffering, extreme


                                             -19-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 20 of 28 Page ID #:20



 1 mental and emotional distress, physical injuries, medical expenses, costs of suit,
 2 and other pecuniary losses in an amount not yet ascertained.
 3 92.     Plaintiff also seeks attorney fees under this claim pursuant to California
 4 Civil Code § 52(b)(3).
 5                           EIGHTH CAUSE OF ACTION
 6                             ASSAULT AND BATTERY
 7   (Against Defendants CITY, Officer Jacob Valdivia, Officer Gonzalez, Officer
 8                        S. Sandoval and DOES 1-5, inclusive)
 9 93.     Plaintiff incorporates by reference each and every allegation and fact
10 contained in the preceding paragraphs of this complaint as though fully set forth
11 herein.
12 94.     On June 8, 2019, Defendants Officer Jacob Valdivia, Officer Gonzalez,
13 Officer S. Sandoval and DOES 1-5, inclusive, acting individually and in concert
14 with other law enforcement agents, assaulted and battered Plaintiff by acts
15 which included, but were not limited to: unlawfully tackling Mr. Brooks;
16 unlawfully handcuffing Mr. Brooks; and forcibly twisting Mr. Brooks’ wrists
17 and fingers.
18 95.     Each of the Defendant Officers were both personally involved and an
19 integral participant in the assault and battery of Mr. Brooks’, because each
20 officer was aware of unlawful actions of the other officers, did not object to
21 these violations of Mr. Brooks’ rights, and participated in the violations by
22 performing police functions, including meaningful participation in the needless
23 use of force against Mr. Brooks.
24 96.     Both prior to and during the time in which he was assaulted and battered,
25 Mr. Brooks did not commit a crime, was not armed with any kind of weapon
26 and posed no reasonable threat of violence to the Defendant Officers, nor to any
27 other individual. When he was attacked, as described herein, Plaintiff made no
28 aggressive movements, no furtive gestures, and no physical movements which


                                             -20-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 21 of 28 Page ID #:21



 1 would suggest to a reasonable officer that he had the will or ability to inflict
 2 bodily harm against any individual.
 3 97.     As a result of the above alleged conduct, Plaintiff suffered serious bodily
 4 harm including, but not limited to, serious wrist and hand pain. Moreover, as a
 5 result of these acts, Mr. Brooks was placed in great fear of his life and physical
 6 well-being. Additionally, due to the wrongful, intentional and malicious acts of
 7 the Defendant Officers, Plaintiff has suffered and will continue to suffer extreme
 8 pain and mental anguish.
 9 98.     The aforementioned acts and omissions alleged herein were intended by
10 each Defendant Officer to cause injury to Plaintiff, and were done with a
11 conscious disregard for the rights and safety of Plaintiff, as the acts and
12 omissions were willful, wanton, malicious and oppressive, thereby justifying the
13 awarding of compensatory and punitive damages against each of the individual
14 defendants in an amount to be determined according to proof at trial.
15 99.     Defendant CITY is liable under California Government Code Section
16 815.2(a) for Plaintiff’s injuries proximately caused by the assault & battery
17 committed by its employees, described above.
18                             NINTH CAUSE OF ACTION
19                                     NEGLIGENCE
20                                (Against All Defendants)
21 100. Plaintiff incorporates by reference each and every allegation and fact
22 contained in the preceding paragraphs of this complaint as though fully set forth
23 herein.
24 101. Plaintiff is informed and believes and there upon alleges that Defendant
25 Officers, and each of them, failed to exercise reasonable and ordinary care in
26 committing the acts alleged herein, by actions and inactions which include, but
27 are not limited to, negligently using excessive and unreasonable physical force
28 upon the person of Plaintiff, when the same was unnecessary and unjustified,


                                             -21-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 22 of 28 Page ID #:22



 1 negligently subjecting Plaintiff to invidious race discrimination and negligently
 2 failing to intercede when fellow Defendant Officers violated Plaintiff’s
 3 constitutional rights. All of these negligent acts proximately caused severe
 4 injuries to Plaintiff, as described herein.
 5 102. Additionally, Plaintiff is informed and believes and there upon alleges
 6 that Defendants Michael Whited and DOES 6-10, inclusive, and each of them,
 7 failed to exercise reasonable and ordinary care in committing the acts alleged
 8 herein, by actions and inactions which include, but are not limited to,
 9 negligently subjecting Plaintiff to false imprisonment, negligently revoking
10 Plaintiff’s HOTEL reservation accommodations, negligently subjecting Plaintiff
11 to invidious race discrimination, negligently supervising HOTEL staff,
12 negligently failing to discipline HOTEL staff for discriminatory conduct,
13 negligently training HOTEL staff regarding anti-discrimination. All of these
14 negligent acts proximately caused severe injuries to Plaintiff, as described
15 herein.
16 103. As a result of these acts and omissions, Mr. Brooks was placed in great
17 fear of his life and physical well-being, and has suffered and will continue to
18 suffer serious pain and severe mental anguish.
19 104. The CITY is vicariously liable for the wrongful acts of Defendants
20 Officer Jacob Valdivia, Officer Gonzalez, Officer S. Sandoval and DOES 1-5,
21 inclusive, as peace officers, pursuant to Section 815.2(a) of the California
22 Government Code, which provides that a public entity is liable for injuries
23 caused by its employees within the scope of their employment if the employee’s
24 act would subject him or her to liability.
25 105. The HOTEL is vicariously liable for the wrongful acts of Defendant
26 Michael Whited and DOES 6-10, inclusive, because as described above, they are
27 HOTEL employees and their wrongful acts were within the scope of their
28 employment. Lisa M. v. Henry Mayo Newhall Memorial Hospital, 12 Cal.4th


                                             -22-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 23 of 28 Page ID #:23



 1 291, 296-297 (1995).
 2                            TENTH CAUSE OF ACTION
 3           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 4                              (Against All Defendants)
 5 106. Plaintiff incorporates by reference each and every allegation contained in the
 6 foregoing paragraphs, as well as any subsequent paragraphs contained in the
 7 Complaint, as if fully set forth herein.
 8   107. Defendants Officer Jacob Valdivia, Officer Gonzalez, Officer S. Sandoval
 9 and DOES 1-5, inclusive, while working for the CITY as PSPD employees and
10 acting within the course and scope of their duties, caused Mr. Brooks severe
11 emotional distress on June 8, 2020 when:
12                  a) Depriving Plaintiff of his right to be free from unreasonable
13                      seizures by collectively using unreasonable force or failing to
14                      intervene during this constitutional violation, as recited above,
15                      because he is African-American;
16                  b) Depriving Plaintiff of his right to be free from racial animus
17                      during police contact by mocking Plaintiff, as described in this
18                      complaint; and
19                  c) Forcing Plaintiff to walk through the HOTEL’s main lobby
20                      without proper attire.
21   108. Defendants Michael Whited and DOES 6-10, inclusive, while working for
22 the HOTEL as employees and acting within the course and scope of their duties,
23 caused Mr. Brooks severe emotional distress on June 8, 2020 when:
24                  a) Discriminating against Plaintiff by forcing him to display his
25                      Identification card in order to receive a replacement room
26                      key, while not requiring Caucasian women do the same;
27                  b) Subjecting Plaintiff to false imprisonment after he
28                      complained about a HOTEL employee’s racial


                                             -23-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 24 of 28 Page ID #:24



 1                       discrimination against him;
 2                   c) Threatening to evict Plaintiff from HOTEL after he
 3                       complained about a HOTEL employee’s racial
 4                       discrimination against him; and
 5                   d) Evicting Plaintiff from HOTEL after he complained about a
 6                       HOTEL employee’s racial discrimination against him.
 7   109. The conduct was outrageous and done so to cause Mr. Brooks’ emotional
 8 distress or acted with reckless disregard to the probability that Mr. Brooks would
 9 suffer emotional distress.
10   110. As a result of their conduct, Defendants are liable for Plaintiff’s injuries,
11 either because they were integral participants in the misconduct, or because they
12 failed to intervene to prevent these violations.
13   111. Defendants’ conduct was a substantial factor in causing Mr. Brooks’ severe
14 emotional distress. As a direct and proximate cause of Defendants’ actions and
15 inactions, individually and officially, Mr. Brooks suffered and continues to suffer
16 serious physical pain and injuries for which he is entitled to recover damages.
17 Moreover, due to the foregoing acts and omissions of each of these Defendants,
18 Plaintiff has suffered and will continue to suffer severe mental anguish and
19 emotional distress.
20   112. In doing the aforementioned acts, Defendants’ conduct was intentional,
21 outrageous, malicious, and done for the specific purpose of causing Plaintiff to
22 suffer extreme emotional and physical distress, fear, anxiety, and mental anguish,
23 entitling Plaintiff to an award of exemplary and punitive damages as to the
24 individual Defendants.
25 113. The CITY is vicariously liable for the wrongful acts of Defendants
26 Officer Jacob Valdivia, Officer Gonzalez, Officer S. Sandoval and DOES 1-5,
27 inclusive, as peace officers, pursuant to Section 815.2(a) of the California
28 Government Code, which provides that a public entity is liable for injuries


                                             -24-
                                          COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 25 of 28 Page ID #:25



 1 caused by its employees within the scope of their employment if the employee’s
 2 act would subject him or her to liability.
 3 114. The HOTEL is vicariously liable for the wrongful acts of Defendant
 4 Michael Whited and DOES 6-10, inclusive, because as described above, they are
 5 HOTEL employees and their wrongful acts were within the scope of their
 6 employment. Lisa M. v. Henry Mayo Newhall Memorial Hospital, 12 Cal.4th
 7 291, 296-297 (1995).
 8                          ELEVENTH CAUSE OF ACTION
 9                              BREACH OF CONTRACT
10                             (Against Defendant HOTEL)
11 115. Plaintiff incorporates by reference each and every allegation contained in the
12 foregoing paragraphs, as well as any subsequent paragraphs contained in the
13 Complaint, as if fully set forth herein.
14 116. Plaintiff entered into a valid contract with Defendant HOTEL, when he paid
15 approximately $900 to reserve a suite at HOTEL from June 7, 2020 to June 10,
16 2020 and admission to Splash House, a pool party music festival hosted at
17 HOTEL. Plaintiff did everything the contract required.
18 117. On June 8, 2019, Defendant HOTEL breached the abovementioned contract,
19 by evicting Plaintiff from the HOTEL because Plaintiff complained that a HOTEL
20 employee discriminated against him on account of his race.
21 118. As a result, Plaintiff endured pain and suffering, extreme mental and
22 emotional distress, physical injuries, medical expenses, costs of suit and other
23 pecuniary losses in an amount not yet ascertained. Defendant HOTEL’s breach of
24 contract was a substantial factor in causing Plaintiff’s harm.
25                          TWELVTH CAUSE OF ACTION
26                                   FALSE ARREST
27     (Against Defendants HOTEL, Michael Whited and DOES 6-10, inclusive)
28 119. Plaintiff incorporates by reference each and every allegation contained in the


                                            -25-
                                         COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 26 of 28 Page ID #:26



 1 foregoing paragraphs, as well as any subsequent paragraphs contained in the
 2 Complaint, as if fully set forth herein.
 3 120. Defendants Michael Whited and DOES 6-10, inclusive, intentionally caused
 4 Plaintiff to be arrested on June 8, 2019 without a warrant.
 5 121. As a result, Plaintiff endured pain and suffering, extreme mental and
 6 emotional distress, physical injuries, medical expenses, costs of suit and other
 7 pecuniary losses in an amount not yet ascertained. Defendants’ aforesaid conduct
 8 was a substantial factor in causing Plaintiff’s harm.
 9 122. The HOTEL is vicariously liable for the wrongful acts of Defendant
10 Michael Whited and DOES 6-10, inclusive, because as described above, they are
11 HOTEL employees and their wrongful acts were within the scope of their
12 employment. Lisa M. v. Henry Mayo Newhall Memorial Hospital, 12 Cal.4th
13 291, 296-297 (1995).
14                        THIRTEENTH CAUSE OF ACTION
15                            MALICIOUS PROSECUTION
16     (Against Defendants HOTEL, Michael Whited and DOES 6-10, inclusive)
17 123. Plaintiff incorporates by reference each and every allegation contained in the
18 foregoing paragraphs, as well as any subsequent paragraphs contained in the
19 Complaint, as if fully set forth herein.
20 124. Defendants Michael Whited and DOES 6-10, inclusive, were actively
21 involved causing Plaintiff to be prosecuted for trespass. With knowledge there was
22 no probable cause to believe that Plaintiff was trespassing, Defendants Michael
23 Whited and DOES 6-10, inclusive, sought out PSPD and falsely reported facts to
24 them indicating that Mr. Brooks was trespassing.
25 125. As a direct and proximate of Defendants’ malicious prosecution, Plaintiff
26 endured pain and suffering, extreme mental and emotional distress, physical
27 injuries, medical expenses, costs of suit and other pecuniary losses in an amount
28 not yet ascertained.


                                            -26-
                                         COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 27 of 28 Page ID #:27



 1 126. The HOTEL is vicariously liable for the wrongful acts of Defendant
 2 Michael Whited and DOES 6-10, inclusive, because as described above, they are
 3 HOTEL employees and their wrongful acts were within the scope of their
 4 employment. Lisa M. v. Henry Mayo Newhall Memorial Hospital, 12 Cal.4th
 5 291, 296-297 (1995).
 6                                       PRAYER
 7 Wherefore, Plaintiff requests entry of judgment in his favor and against Defendants
 8 as follows:
 9 1.     For compensatory (or general) damages, including pain and suffering, in an
10 amount exceeding the minimum jurisdictional requirement of this Court according
11 to proof;
12 2.     For special damages according to proof;
13 3.     For punitive damages as provided by federal and state law, in an amount to
14 be proved against each individual Defendant;
15 4.     For prejudgment interest;
16 5.     For attorney’s fees pursuant to 42 U.S.C. § 1988 & California Civil Code §§
17 52.1(h) and 52(b)(3);
18 6.     For reasonable costs of this suit incurred herein;
19 7.     For such other and further relief as the Court may deem just, proper and
20 appropriate.
21
22
23 Dated: April 28, 2021                          PLC LAW GROUP, APC
24
25                                                _________________________
                                                  /s/ Lauren K. McRae
                                                  Peter L. Carr, IV
26                                                Na’Shaun L. Neal
27                                                Lauren K. McRae
                                                  Attorneys for Plaintiff Phillip Brooks
28


                                            -27-
                                         COMPLAINT
Case 5:21-cv-00754-JGB-SP Document 1 Filed 04/28/21 Page 28 of 28 Page ID #:28



 1                            DEMAND FOR JURY TRIAL
 2 Plaintiff hereby respectfully demands a trial by jury on all issues and claims.
 3
 4
 5
 6 Dated: April 28, 2021                   PLC LAW GROUP, APC
 7
                                                  _________________________
                                                   /s/ Lauren K. McRae
 8                                                Peter L. Carr, IV
 9                                                Na’Shaun L. Neal
                                                  Lauren K. McRae
10                                                Attorneys for Plaintiff Phillip Brooks
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -28-
                                         COMPLAINT
